     Case 2:19-cv-00767-ECM-SMD Document 21 Filed 03/10/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

DAVITA M. KEY,                         )
                                       )
      Plaintiff,                       )
                                       )
v.                                     ) Case No. 2:19-cv-767-ECM-SMD
                                       )
HYUNDAI MOTOR                          )
MANUFACTURING, ALABAMA,                )
LLC, et al.,                           )
                                       )
      Defendants.                      )

                                     ORDER

      Upon consideration of Plaintiff’s Motion for Extension of Time to Respond

to Defendants’ Motion to Dismiss (Doc. 20), it is

      ORDERED that the Motion (Doc. 20) is GRANTED. Plaintiff may file a

response to Defendants’ Motion to Dismiss on or before May 20, 2020. Defendants

may reply to Plaintiff’s response on or before June 3, 2020.

      Plaintiff is advised that, absent exceptional circumstances, no additional

extensions will be granted for Plaintiff to respond to Defendants’ Motion to

Dismiss.

      DONE this 10th day of March, 2020.


                                /s/ Stephen M. Doyle
                                UNITED STATES MAGISTRATE JUDGE
